Greer, J.,
This is a request for a declaratory judgment, in which the facts are undisputed. In a similar case involving the interpretation of the same ordinance, that of Automatic Vending Sales Company v. City of Johnstown, 19 D. & C. 474, we have filed an opinion at some length declaring the ordinance illegal and void on the ground of its being discriminatory and unreasonable, and have at some length given our reasons for such conclusions.
In the present case, in addition to the reasons assigned in our former opinion, we conclude that the device of the plaintiff in this action is not in any sense a common vending machine but a mere substitute for an individual to receive and collect the charges for telephone calls by a company which has already complied with all the requirements as to the payment of city licenses.
Therefore, we declare the ordinance in question invalid and void, and give judgment in favor of the plaintiff and against the defendant, defendant to pay the costs, May 9, 1933.